                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                            DOCKET NO. 3:90-CR-00085-MOC

 UNITED STATES OF AMERICA,                                 )
                                                           )
                                                           )
                                                           )
 Vs.                                                       )                 ORDER
                                                           )
 DARYL PERNELL CAMPS,                                      )
                                                           )
                       Defendant.                          )


       THIS MATTER is before the Court on the government’s Motion to Dismiss Counts Six,

Seven, Nine, Ten, Eleven, Twelve, and Thirteen. Having considered the government’s motion and

reviewed the pleadings, the Court enters the following Order.

                                           ORDER

       IT IS, THEREFORE, ORDERED that the government’s Motion to Dismiss Counts Six,

Seven, Nine, Ten, Eleven, Twelve, and Thirteen (#215) is GRANTED, those Counts are

DISMISSED, and an Amended Judgment shall be entered, vacating this Court’s March 26, 1993,

Judgment and entering Judgment and the same sentences previously imposed on Counts One, Four,

and Five for a total sentence of 412 months in prison. In addition to such total sentence, all other

non-custodial provisions, including post-release supervision and accompanying conditions, shall

remain in effect and be set out in the Amended Judgment.

       The Clerk of Court shall prepare an Amended Judgment reflecting this Order.



                                            Signed: October 11, 2018




                                                 1
